

113 HR 3751 IH: To amend the Internal Revenue Code of 1986 to extend the rule providing parity for exclusion from income for employer-provided mass transit and parking benefits.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3751IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Ms. Norton introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the rule providing parity for exclusion from income for employer-provided mass transit and parking benefits.1.Extension of parity for exclusion from income for employer-provided mass transit and parking benefits(a)In generalParagraph (2) of section 132(f) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to months after December 31, 2013.